12/28/2020



                                                                             Case Number: DA 20-0518

         TN THE SUPREME COURT OF THE STATE OF MONTANA
                      Supreme Court Cause No. DA 20-0518


KARL KNUCHEL
Knuchel & Oden,P.C.
101 North E Street
P.O. Box 953
Livingston, MT 59047
Telephone: 406/222-0135
Email: karl@knuchelandoden.com
ATTORNEY FOR RESPONDENT/APPELLANT




THERESA CARBAH,                   )
                                  )
         Petitioner and Appellee, )
   v.                             )
                                  )          ORDER FOR EXTENSION
CHRISTOPHER CARBAH,               )          OF TIME TO FILE OPENING
                                  )          BRIEF
                                  )
       Respondent and Appellant.)
                                  )
      UPON review ofthe Unopposed Motionfor Extension of Time to File
Opening Briefby counsel for the Respondent/Appellant herein and good cause
appearing therefor,
      IT IS HEREBY ORDERED that the time to file Appellant's reply brief is
extended to the 22nd day of January, 2021.
      DATED this 22nd day ofDecember, 2020.
                        JUSTICE OF THE SUPREME
                        COURT OF MONTANA




cc: Karl Knuchel
    Kirsten Mull Core




                                          Electronically signed by:
                                             Bowen Greenwood
                                         Clerk of the Supreme Court
                                             December 28 2020